Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 16, 2018

The Court of Appeals hereby passes the following order:

A18A1382. NASH v. THE STATE.

      The appeal of the above-referenced case was docketed on March 8, 2018, and
the appellant was notified that his enumerations of error and brief were due within 20
days of docketing (i.e., by March 28, 2018). As of April 13, 2018, appellant had
failed to file his enumerations of error and brief and had not moved for an extension
of time in which to file. Thus, this appeal is DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/16/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.